DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Applicant's submission filed on 05/10/2022  has been entered. Claims 1- 20  have been examined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/13/2022,08/19/2022  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
Claims 5,16 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3,6-14,17-20  are rejected under 35 U.S.C. 102 (a2) as being anticipated by YIP et al. Publication No. US 2022/0321926 A1 (YIP hereinafter) 

Regarding claim 1,
YIP teaches a  method for a video conference, comprising: 
determining, by a first client device of the video conference, a grouping control that limits a grouping of an overlay media from a second client device with an immersive media of the first client device; transmitting, by the first client device, a grouping control signal indicative of the grouping control to inform a media control device (¶ 0016 - The method includes transmitting, to a second entity, a session description protocol (SDP) offer message associate with a conference providing a plurality of 360-degree videos, and receiving, from the second entity, an SDP answer message based on the SDP offer message – ¶  0069 - One itt4rt_group is defined in the SDP. The itt4rt_group may be identified by itt4rt_group attribute. The itt4rt_group attribute may be used to restrict possible selection combination. In an embodiment, the itt4rt_group attribute may define one group using mIDs. In an embodiment, a list of mlDs in the itt4rt_group attribute may include at least one mID associated with 360 -degree media and at least one mID associated with an overlay  - See Also ¶0163, ¶0174 In this offer (SDP offer) as shown in Figs 9 and 10  can be created by MRF or also sent by  B participant).

providing, by the first client device, one or more media including the immersive media to the media control device, wherein the media control device groups a plurality of immersive  media streams in a single or multiple groups based on the grouping control signal received from the first client device (Fig.9-10 ¶  0081 – 0084 - Multiple itt4rt_groups are defined in the SDP. The multiple itt4rt_groups may be identified by itt4rt_group attribute. (0082] Each m-line contains only either 360 video or 2D video, and not both. (0083] Each m-line contains a mID. (0084] Each itt4rt_group contains exactly one m-Iine with
360 video (360 m-line), and at least one m-Iine with 2D video- ¶  0194 - Through the use of the media IDs, ITT4RT groups are created via the group attribute a=itt4rt_group, with the syntax: [0195] a=itt4rt_group: <midl> SP <mid2>; SP <mid3>; [0196] The group attribute defines one group using mlDs. The list of mlDs in the group attribute includes at least one mID associated with 360-degree media and at least one mID associated with an overlay as defined by the mlD attribute in
the corresponding media description (m-line) – ¶0163, ¶0174 -and "B" also may send a 360 video to the MRF. A 2D video capture of"B" may also be offered by the MRF to "C" in this offer (SDP offer), as shown, either created by the MRF, or also sent to the MRF by "B" participant  ).


Regarding claim 2,
YIP further teaches 
wherein the immersive media comprises at least one of an omnidirectional video, a 360 degree video, and a wide angle video (Abstract -Wherein the SDP offer message includes a plurality of media descriptions for the plurality of 360-degree videos, and wherein, in case that a first 360-degree video of the plurality of 360-degree videos is originated from one of a plurality of sources at a conference location of the conference, a first media description for the first 360-degree video includes a content attribute for identifying a source from which the first 360-degree video is originated) .  

Regarding claim 3,
YIP further teaches 
wherein the transmitting the grouping control signal indicative of the grouping control to inform the media control device further comprises: transmitting a session description protocol (SDP) message with an attribute field indicative of the grouping control (¶  0016 - The method includes transmitting, to a second entity, a session description protocol (SDP) offer message associated with a conference providing a plurality of 360-degree videos, and receiving, from the second entity, an SDP answer message based on the SDP offer message – ¶  0069 - One itt4rt_group is defined in the SDP. The itt4rt_group may be identified by itt4rt_group attribute. The itt4rt_group attribute may be used to restrict possible selection combination. In an embodiment, the itt4rt_group attribute may define one group using mIDs. In an embodiment, a list of mlDs in the itt4rt_group attribute may include at least one mID associated with 360 -degree media and at least one mID associated with an overlay - See Also ¶0163, ¶0174 In this offer (SDP offer) as shown in Figs 9 and 10  can be created by MRF or also sent by  B participant)).
Regarding claim 6,
YIP further teaches 
wherein the transmitting the SDP message with the attribute field indicative of the grouping control further comprises: transmitting the SDP message with the attribute field indicative of an allowance of a grouping of the overlay media from the second client device with the immersive media of the first client device ¶  0016 - The method includes transmitting, to a second entity, a session description protocol (SDP) offer message associated with a conference providing a plurality of 360-degree videos, and receiving, from the second entity, an SDP answer message based on the SDP offer message – ¶  0069 - One itt4rt_group is defined in the SDP. The itt4rt_group may be identified by itt4rt_group attribute. The itt4rt_group attribute may be used to restrict possible selection combination. In an embodiment, the itt4rt_group attribute may define one group using mIDs. In an embodiment, a list of mlDs in the itt4rt_group attribute may include at least one mI associated with 360 -degree media and at least one mID associated with an overlay -See Fig. 9-10  that shows the attributes that indicate allowance of grouping overlay with 360 video - See Also ¶0163, ¶0174 In this offer (SDP offer) as shown in Figs 9 and 10  can be created by MRF or also sent by  B participant)).


Regarding claim 7,
YIP further teaches 
wherein the media control device provides the single or multiple groups to a remote immersive teleconferencing and telepresence for remote terminal (receiver (Rx) client (¶  0046 - The disclosure may relate to multimedia content processing authoring, pre-processing, post-processing, metadata delivery, delivery, decoding and rendering of, virtual reality, mixed reality and augmented reality contents, including two dimensional (2D) video, 360 video, three dimensional (3D) media represented by point clouds and meshes. The disclosure may also relate to virtual reality (VR) devices, extended Reality (XR) devices, session description protocol (SDP) negotiation. The disclosure may also relate to support of immersive teleconferencing and telepresence for remote terminals. The disclosure may also relate to conversational 360 video YR capture, processing, rendering, fetching, delivery, rendering  - ¶  0054 - A Media Resource Function (MRF) (transmitter, TX) is connected to each entity (receiver, Rx), and negotiates with each entity accordingly to negotiate the Immersive Teleconferencing and Telepresence for Remote Terminals (ITT4RT) session – ¶  0056 - Depending on the configurations of each participant to the ITT4RT conference, the MRF offers an SDP offer to each remote participant when s/he joins, with the remote participant terminal creating an SDP answer according to the contents in the SDP offer, and its preferred configurations as expressed in the SDP offer).

Regarding claim 8,
YIP further teaches 

wherein the transmitting the SDP message with the attribute field indicative of the grouping control further comprises: transmitting the SDP message with the attribute field indicative of a media type that is allowed to be grouped with the immersive media of the first client device ( ¶  0016 - T See Also ¶0163, ¶0174 In this offer (SDP offer) as shown in Figs 9 and 10  can be created by MRF or also sent by  B participant)– ¶  0069 - One itt4rt_group is defined in the SDP. The itt4rt_group may be identified by itt4rt_group attribute. The itt4rt_group attribute may be used to restrict possible selection combination. In an embodiment, the itt4rt_group attribute may define one group using mIDs. In an embodiment, a list of mlDs in the itt4rt_group attribute may include at least one mID associated with 360 -degree media and at least one mID associated with an overlay - Fig.8 -11, ¶  0081 – 0084 - Multiple itt4rt_groups are defined in the SDP. The multiple itt4rt_groups may be identified by itt4rt_group attribute. (0082] Each m-line contains only either 360 video or 2D video, and not both. (0083] Each m-line contains a mID. (0084] Each itt4rt_group contains exactly one m-Iine with 360 video (360 m-line), and at least one m-Iine with 2D video- ¶  0194 - Through the use of the media IDs, ITT4RT groups are created via the group attribute a=itt4rt_group, with the syntax: [0195] a=itt4rt_group: <midl> SP <mid2>; SP <mid3>; [0196] The group attribute defines one group using mlDs. The list of mlDs in the group attribute includes at least one mID associated with 360-degree media and at least one mID associated with an overlay as defined by the mlD attribute in the corresponding media description (m-line)).


Regarding claim 9,
YIP further teaches 
wherein the attribute field is in a form of   “a = allowed content” (Fig.8 -11, ¶  0081 – 0084 - Multiple itt4rt_groups are defined in the SDP. The multiple itt4rt_groups may be identified by itt4rt_group attribute. (0082] Each m-line contains only either 360 video or 2D video, and not both. (0083] Each m-line contains a mID. (0084] Each itt4rt_group contains exactly one m-Iine with 360 video (360 m-line), and at least one m-Iine with 2D video- ¶  0194 - Through the use of the media IDs, ITT4RT groups are created via the group attribute a=itt4rt_group, with the syntax: [0195] a=itt4rt_group: <midl> SP <mid2>; SP <mid3>; [0196] The group attribute defines one group using mlDs. The list of mlDs in the group attribute includes at least one mID associated with 360-degree media and at least one mID associated with an overlay as defined by the mlD attribute in
the corresponding media description (m-line) –  Note: The examiner interprets that the  a=itt4rt_group is equivalent a= allowed content because the attribute will allow content to be grouped together).



Regarding claim 10,
YIP further teaches 
wherein the media type comprises at least one of a two- directional video, an image, and slides (¶  0052 - One entity is a conference location (entity) which may have one or more 360 cameras (omnidirectional cameras), each representing a conference room. – ¶  0267 - Omnidirectional media: Media such as image or video and its associated audio that allow rendering according to the user's viewing orientation, if consumed with a head-mounted device, or according to user's desired viewport, otherwise, as if the user was in the spot where and when the media was captured). 
	
Regarding claim 11,
YIP further teaches

wherein the transmitting the SDP message with the attribute field indicative of the grouping control further comprises: transmitting the SDP message with a first attribute field indicative of an allowance of a grouping of the overlay media from the second client device with the immersive media of the first client device, and a second attribute field indicative of an allowed media type (¶0163, ¶0174 In this offer (SDP offer) as shown in Figs 9 and 10  can be created by MRF or also sent by  B participant)– ¶  0069 - One itt4rt_group is defined in the SDP. The itt4rt_group may be identified by itt4rt_group attribute. The itt4rt_group attribute may be used to restrict possible selection combination. In an embodiment, the itt4rt_group attribute may define one group using mIDs. In an embodiment, a list of mlDs in the itt4rt_group attribute may include at least one mID associated with 360 -degree media and at least one mID associated with an overlay - Fig.8 -11, ¶  0081 – 0084 - Multiple itt4rt_groups are defined in the SDP. The multiple itt4rt_groups may be identified by itt4rt_group attribute. (0082] Each m-line contains only either 360 video or 2D video, and not both. (0083] Each m-line contains a mID. (0084] Each itt4rt_group contains exactly one m-Iine with
360 video (360 m-line), and at least one m-Iine with 2D video- ¶  0194 - Through the use of the media IDs, ITT4RT groups are created via the group attribute a=itt4rt_group, with the syntax: [0195] a=itt4rt_group: <midl> SP <mid2>; SP <mid3>; [0196] The group attribute defines one group using mlDs. The list of mlDs in the group attribute includes at least one mID associated with 360-degree media and at least one mID associated with an overlay as defined by the mlD attribute in
the corresponding media description (m-line)).



Regarding claim 12,
YIP teaches an apparatus for a video conference, comprising processing circuitry configured to:
determine a grouping control that limits a grouping of an overlay media from another apparatus with an immersive media of the apparatus; transmit a grouping control signal indicative of the grouping control to inform a media control device (¶ 0016 - The method includes transmitting, to a second entity, a session description protocol (SDP) offer message associate with a conference providing a plurality of 360-degree videos, and receiving, from the second entity, an SDP answer message based on the SDP offer message – ¶  0069 - One itt4rt_group is defined in the SDP. The itt4rt_group may be identified by itt4rt_group attribute. The itt4rt_group attribute may be used to restrict possible selection combination. In an embodiment, the itt4rt_group attribute may define one group using mIDs. In an embodiment, a list of mlDs in the itt4rt_group attribute may include at least one mID associated with 360 -degree media and at least one mID associated with an overlay  - See Also ¶0163, ¶0174 In this offer (SDP offer) as shown in Figs 9 and 10  can be created by MRF or also sent by  B participant).


provide one or more media including the immersive media to the media control device, wherein the media control device groups a plurality of immersive  media streams in a single or multiple groups based on the grouping control signal received from the apparatus(Fig.9-10 ¶  0081 – 0084 - Multiple itt4rt_groups are defined in the SDP. The multiple itt4rt_groups may be identified by itt4rt_group attribute. (0082] Each m-line contains only either 360 video or 2D video, and not both. (0083] Each m-line contains a mID. (0084] Each itt4rt_group contains exactly one m-Iine with 360 video (360 m-line), and at least one m-Iine with 2D video- ¶  0194 - Through the use of the media IDs, ITT4RT groups are created via the group attribute a=itt4rt_group, with the syntax: [0195] a=itt4rt_group: <midl> SP <mid2>; SP <mid3>; [0196] The group attribute defines one group using mlDs. The list of mlDs in the group attribute includes at least one mID associated with 360-degree media and at least one mID associated with an overlay as defined by the mlD attribute in the corresponding media description (m-line) – ¶0163, ¶0174 -and "B" also may send a 360 video to the MRF. A 2D video capture of"B" may also be offered by the MRF to "C" in this offer (SDP offer), as shown, either created by the MRF, or also sent to the MRF by "B" participant  ).

Regarding claim 13,
YIP further teaches 
wherein the immersive media comprises at least one of an omnidirectional video, a 360 degree video, and a wide angle video (Abstract -Wherein the SDP offer message includes a plurality of media descriptions for the plurality of 360-degree videos, and wherein, in case that a first 360-degree video of the plurality of 360-degree videos is originated from one of a plurality of sources at a conference location of the conference, a first media description for the first 360-degree video includes a content attribute for identifying a source from which the first 360-degree video is originated) .  


Regarding claim 14,
YIP further teaches 
wherein the processing circuitry is configured to: transmit a session description protocol (SDP) message with an attribute field indicative of the grouping control (¶  0016 - The method includes transmitting, to a second entity, a session description protocol (SDP) offer message associated with a conference providing a plurality of 360-degree videos, and receiving, from the second entity, an SDP answer message based on the SDP offer message – ¶  0069 - One itt4rt_group is defined in the SDP. The itt4rt_group may be identified by itt4rt_group attribute. The itt4rt_group attribute may be used to restrict possible selection combination. In an embodiment, the itt4rt_group attribute may define one group using mIDs. In an embodiment, a list of mlDs in the itt4rt_group attribute may include at least one mID associated with 360 -degree media and at least one mID associated with an overlay - See Also ¶0163, ¶0174 In this offer (SDP offer) as shown in Figs 9 and 10  can be created by MRF or also sent by  B participant)).

Regarding claim 17,
YIP further teaches 
wherein the processing circuitry is configured to: transmit the SDP message with the attribute field indicative of an allowance of a grouping of the overlay media from the other apparatus with the immersive media of the apparatus. (¶0163, ¶0174 In this offer (SDP offer) as shown in Figs 9 and 10  can be created by MRF or also sent by  B participant) – ¶  0069 - One itt4rt_group is defined in the SDP. The itt4rt_group may be identified by itt4rt_group attribute. The itt4rt_group attribute may be used to restrict possible selection combination. In an embodiment, the itt4rt_group attribute may define one group using mIDs. In an embodiment, a list of mlDs in the itt4rt_group attribute may include at least one mID associated with 360 -degree media and at least one mID associated with an overlay - Fig.8 -11, ¶  0081 – 0084 - Multiple itt4rt_groups are defined in the SDP. The multiple itt4rt_groups may be identified by itt4rt_group attribute. (0082] Each m-line contains only either 360 video or 2D video, and not both. (0083] Each m-line contains a mID. (0084] Each itt4rt_group contains exactly one m-Iine with 360 video (360 m-line), and at least one m-Iine with 2D video- ¶  0194 - Through the use of the media IDs, ITT4RT groups are created via the group attribute a=itt4rt_group, with the syntax: [0195] a=itt4rt_group: <midl> SP <mid2>; SP <mid3>; [0196] The group attribute defines one group using mlDs. The list of mlDs in the group attribute includes at least one mID associated with 360-degree media and at least one mID associated with an overlay as defined by the mlD attribute in
the corresponding media description (m-line)).



Regarding claim 18,
YIP further teaches 

wherein the processing circuitry is configured to: transmit the SDP message with the attribute field indicative of a media type that is allowed to be grouped with the immersive media of the apparatus ( ¶  0016,¶0163, ¶0174 In this offer (SDP offer) as shown in Figs 9 and 10  can be created by MRF or also sent by  B participant– ¶  0069 - One itt4rt_group is defined in the SDP. The itt4rt_group may be identified by itt4rt_group attribute. The itt4rt_group attribute may be used to restrict possible selection combination. In an embodiment, the itt4rt_group attribute may define one group using mIDs. In an embodiment, a list of mlDs in the itt4rt_group attribute may include at least one mID associated with 360 -degree media and at least one mID associated with an overlay - Fig.8 -11, ¶  0081 – 0084 - Multiple itt4rt_groups are defined in the SDP. The multiple itt4rt_groups may be identified by itt4rt_group attribute. (0082] Each m-line contains only either 360 video or 2D video, and not both. (0083] Each m-line contains a mID. (0084] Each itt4rt_group contains exactly one m-Iine with 360 video (360 m-line), and at least one m-Iine with 2D video- ¶  0194 - Through the use of the media IDs, ITT4RT groups are created via the group attribute a=itt4rt_group, with the syntax: [0195] a=itt4rt_group: <midl> SP <mid2>; SP <mid3>; [0196] The group attribute defines one group using mlDs. The list of mlDs in the group attribute includes at least one mID associated with 360-degree media and at least one mID associated with an overlay as defined by the mlD attribute in the corresponding media description (m-line)).







Regarding claim 19,
YIP further teaches 
wherein the media type comprises at least one of a two- directional video, an image, and slides (¶  0052 - One entity is a conference location (entity) which may have one or more 360 cameras (omnidirectional cameras), each representing a conference room. – ¶  0267 - Omnidirectional media: Media such as image or video and its associated audio that allow rendering according to the user's viewing orientation, if consumed with a head-mounted device, or according to user's desired viewport, otherwise, as if the user was in the spot where and when the media was captured).


Regarding claim 20,
YIP further teaches

wherein the processing circuitry is configured to: transmit the SDP message with a first attribute field indicative of an allowance of a grouping of the overlay media from the other apparatus with the immersive media of the apparatus, and a second attribute field indicative of an allowed media type ( ¶  0016,¶0163, ¶0174 In this offer (SDP offer) as shown in Figs 9 and 10  can be created by MRF or also sent by  B participant – ¶  0069 - One itt4rt_group is defined in the SDP. The itt4rt_group may be identified by itt4rt_group attribute. The itt4rt_group attribute may be used to restrict possible selection combination. In an embodiment, the itt4rt_group attribute may define one group using mIDs. In an embodiment, a list of mlDs in the itt4rt_group attribute may include at least one mID associated with 360 -degree media and at least one mID associated with an overlay - Fig.8 -11, ¶  0081 – 0084 - Multiple itt4rt_groups are defined in the SDP. The multiple itt4rt_groups may be identified by itt4rt_group attribute. (0082] Each m-line contains only either 360 video or 2D video, and not both. (0083] Each m-line contains a mID. (0084] Each itt4rt_group contains exactly one m-Iine with
360 video (360 m-line), and at least one m-Iine with 2D video- ¶  0194 - Through the use of the media IDs, ITT4RT groups are created via the group attribute a=itt4rt_group, with the syntax: [0195] a=itt4rt_group: <midl> SP <mid2>; SP <mid3>; [0196] The group attribute defines one group using mlDs. The list of mlDs in the group attribute includes at least one mID associated with 360-degree media and at least one mID associated with an overlay as defined by the mlD attribute in
the corresponding media description (m-line)).







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4,15 are rejected under 35 U.S.C. 103 as being unpatentable over  YIP in view of  3GPP et al.  “ITT4RT Permanent Document – Requirements, working Assumption and Potential Solution.  Version – 0.10.1 – Online Meeting , February  1-10, 2021 ( 3GPP hereinafter) 

Regarding claim 4,
YIP further teaches 
wherein the transmitting the SDP message with the attribute field indicative of the grouping control further comprises: transmitting the SDP message with the attribute field indicative of a [..] a grouping of the overlay media from the second client device with the immersive media of the first client device (  ¶  0016,¶0163, ¶0174 In this offer (SDP offer) as shown in Figs 9 and 10  can be created by MRF or also sent by  B participant – ¶  0069 - One itt4rt_group is defined in the SDP. The itt4rt_group may be identified by itt4rt_group attribute. The itt4rt_group attribute may be used to restrict possible selection combination. In an embodiment, the itt4rt_group attribute may define one group using mIDs. In an embodiment, a list of mlDs in the itt4rt_group attribute may include at least one mID associated with 360 -degree media and at least one mID associated with an overlay)

However, YIP does not explicitly teach that the attribute field  is indicative of a disallowance of a grouping overlay media from the second device  with the immersive media  of the first client device.


3GPP teaches 

the attribute field  is indicative of a disallowance of a grouping overall media from the second device  with the media  of the first client device (Section 3.8 - Multiple Overlays - The sender needs to send information about the overlays such as number of overlays, layering, priority etc to the user via SDP offer. • The user based on its resource availability may decide if he/she wants to receive all the overlays or just a subset of overlays. This is conveyed back to the sender via SDP answer. • The sender needs to inform the user if he/she is allowed to use multiple overlays. It may be possible that sender may not want the receiver to stream multiple overlays to avoid possible distractions. One such scenario is when multiple overlay videos are available and the user may be allowed to stream just one of the overlays -Secondly, the sender of the 360-degree video should inform the user at the receiver if the user is allowed to use overlays from streams other than the ones shared by the sender. This is based on the content type of the overlays shared by A. The rationale behind the sender asserting control is that the sender may not want the receiver to mix overlays which may possibly cause a distraction to the user. Thirdly, the sender should inform the user if he/she is allowed to overlap overlays. A possible example may be when the sender side is presenting and does not want other overlays to overlap with its presentation stream). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of  YIP to include the teachings of  3GPP. The motivation for doing so is to allow the system to not allow other overlays to overlap with presentation stream  and to inform the user at the receiver if the user is allowed to use overlays from streams other than the ones shared by the sender to avoid possible distraction (Section 3.8 – Multiple Overlays – 3GPP ). 



Regarding claim 15,
YIP further teaches 
wherein the processing circuitry is configured to: transmit the SDP message with the attribute field indicative of [..] a grouping of the overlay media from the other apparatus with the immersive media of the apparatus( ¶  0016,¶0163, ¶0174 In this offer (SDP offer) as shown in Figs 9 and 10  can be created by MRF or also sent by  B participant – ¶  0069 - One itt4rt_group is defined in the SDP. The itt4rt_group may be identified by itt4rt_group attribute. The itt4rt_group attribute may be used to restrict possible selection combination. In an embodiment, the itt4rt_group attribute may define one group using mIDs. In an embodiment, a list of mlDs in the itt4rt_group attribute may include at least one mID associated with 360 -degree media and at least one mID associated with an overlay - Fig.8 -11, ¶  0081 – 0084 - Multiple itt4rt_groups are defined in the SDP. The multiple itt4rt_groups may be identified by itt4rt_group attribute. (0082] Each m-line contains only either 360 video or 2D video, and not both. (0083] Each m-line contains a mID. (0084] Each itt4rt_group contains exactly one m-Iine with 360 video (360 m-line), and at least one m-Iine with 2D video- ¶  0194 - Through the use of the media IDs, ITT4RT groups are created via the group attribute a=itt4rt_group, with the syntax: [0195] a=itt4rt_group: <midl> SP <mid2>; SP <mid3>; [0196] The group attribute defines one group using mlDs. The list of mlDs in the group attribute includes at least one mID associated with 360-degree media and at least one mID associated with an overlay as defined by the mlD attribute in
the corresponding media description (m-line)).

However, YIP does not explicitly teach that the attribute field  is indicative of a disallowance of a grouping overall media from the second device  with the immersive media  of the first client device.

3GPP  teaches 

the attribute field  is indicative of a disallowance of a grouping overall media from the other apparatus with the media  of the apparatus (Section 3.8 - Multiple Overlays - The sender needs to send information about the overlays such as number of overlays, layering, priority etc to the user via SDP offer. • The user based on its resource availability may decide if he/she wants to receive all the overlays or just a subset of overlays. This is conveyed back to the sender via SDP answer. • The sender needs to inform the user if he/she is allowed to use multiple overlays. It may be possible that sender may not want the receiver to stream multiple overlays to avoid possible distractions. One such scenario is when multiple overlay videos are available and the user may be allowed to stream just one of the overlays -Secondly, the sender of the 360-degree video should inform the user at the receiver if the user is allowed to use overlays from streams other than the ones shared by the sender. This is based on the content type of the overlays shared by A. The rationale behind the sender asserting control is that the sender may not want the receiver to mix overlays which may possibly cause a distraction to the user. Thirdly, the sender should inform the user if he/she is allowed to overlap overlays. A possible example may be when the sender side is presenting and does not want other overlays to overlap with its presentation stream). 


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of  YIP to include the teachings of  3GPP. The motivation for doing so is to allow the system to not allow other overlays to overlap with presentation stream  and to inform the user at the receiver if the user is allowed to use overlays from streams other than the ones shared by the sender to avoid possible distraction (Section 3.8 – Multiple Overlays – 3GPP ). 




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Martin De Nicolas et al. Patent No. US 10,063,643 B2
Gutman et al. Patent No. US 11,102,549 B2 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNES NAJI whose telephone number is (571)272-2659. The examiner can normally be reached Monday - Friday 8:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNES NAJI/Primary Examiner, Art Unit 2445